Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 1 of 33




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–02354–KMT


BRIAN HALIK,

       Plaintiff,

v.

STEVEN D. BROWN, Sergeant, El Paso County Sheriff’s Office, individually and in his official
capacity,
JOSEPH CAREY, Deputy, El Paso County Sheriff’s Office, individually and in his official
capacity,
JOHN P. DAVID, Commander, El Paso County Sheriff’s Office, individually and in his official
capacity,
BILL ELDER, Sheriff, El Paso County Sheriff’s Office, in his official capacity, and
EL PASO COUNTY,

       Defendants.


                                             ORDER


       Before the court is “Defendants’ Motion to Dismiss Complaint (ECF No. 1) Pursuant to

Fed. R. Civ. P. 12(b)(1), 12(b)(4), 12(b)(5) and 12(b)(6).” ([“Motion”], Doc. No. 11.) Plaintiff

has responded in opposition to the Motion, and Defendants have replied. ([“Response”], Doc.

No. 21; [“Reply”], Doc. No. 25.) For the following reasons, the Motion is GRANTED, in part,

and DENIED, in part.

                                STATEMENT OF THE CASE

        Pro se Plaintiff Brian Halik brings this lawsuit, pursuant to 42 U.S.C. § 1983, asserting

violations of his constitutional rights by El Paso County; the El Paso County Sheriff, Bill Elder;
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 2 of 33




and three El Paso County Sheriff’s Office [“EPSO”] employees—Commander John P. David,

Sergeant Steven D. Brown, and Deputy Joseph Carey. ([“Complaint”], Doc. No. 1 at 1, 9.)

          According to the Complaint, on August 19, 2017, an EPSO deputy1 “initiated a traffic

stop on Plaintiff’s motorcycle for proceeding past a stop sign without stopping.” (Id. at ¶¶ 2, 10.)

When Halik “did not pull over,” the EPSO deputy notified emergency radio dispatchers that he

was in pursuit of the motorcycle for “run[ning] a stop sign and [] not stopping.” (Id. at ¶¶ 2, 10-

11.) Sergeant Brown, who “overheard [the EPSO deputy] on his police radio,” reportedly “drove

to the anticipated direction of the pursuit,” and together with “another” EPSO officer, “set up a

roadblock across the westbound lanes of traffic on Platte Ave[nue] at its intersection with

Wooten R[oad].” (Id. at ¶¶ 12-13.) According to the Complaint, as Plaintiff traveled westbound

towards the roadblock, Sergeant Brown “drove his EPSO Chevrolet Tahoe eastbound against

oncoming traffic,” and “approached Plaintiff head on.” (Id. at ¶ 14.) Sergeant Brown reportedly

“stopped just short” of Plaintiff’s motorcycle, “narrowly avoiding a head-on collision.” (Id.)

          According to Plaintiff, as the pursuit continued, Sergeant Brown tried “to intercept” his

motorcycle “in another head-on encounter” by, once again, “driving against oncoming lanes of

traffic.” (Id. at ¶¶ 15-16.) Plaintiff claims that he “attempted to avoid” Sergeant Brown’s

vehicle “by turning to the left.” (Id. at ¶ 17.) Sergeant Brown, however, reportedly “turned his

[vehicle] to his right,” and then “intentionally swerv[ed] into Plaintiff at a high rate of speed,

immediately ejecting Plaintiff from his motorcycle.” (Id. at ¶¶ 17-18, 22.)

          Following these events, Halik was taken into custody and charged with felony vehicular

eluding, as well as “other traffic offenses.” (Id. at ¶¶ 22, 30.) Plaintiff now alleges that, upon his


1
    The EPSO deputy who is said to have initiated the traffic stop is not a party to this lawsuit.

                                                    2
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 3 of 33




apprehension, the “Deputies involved in the pursuit,” including Sergeant Brown, intentionally

“downplay[ed] the severity” of his injuries, by making certain “false” statements in their police

reports regarding the pursuit, and by “accusing” him of “faking his injuries.” (Id. at ¶¶ 20-22.)

In addition, Plaintiff complains that, shortly after his arrest, Sergeant Brown attempted to

“unlawfully charge” him with another crime, despite “knowing that no probable cause existed to

charge as such.” (Id. at ¶ 38.)

       From August 20, 2017, until September 2, 2017, Plaintiff was held at the El Paso County

Criminal Justice Center [“CJC”]. (Id. at ¶¶ 32-33.) Plaintiff alleges that, prior to his

confinement, certain “known and unknown” EPSO deputies “lied in order to secure a higher

bond for [him] and unconstitutionally punish him and hold him in jail.” (Id. at 31.) In addition,

Plaintiff alleges that, while in CJC custody, he was “deprived of any meaningful medical care,

despite his repeated requests to Deputies and other [CJC] staff.” (Id. at ¶¶ 32-33.) Plaintiff

likewise complains that he “was held in segregation” for “a large portion” of his confinement at

CJC, and “largely ignored” by CJC officials. (Id.)

       In this lawsuit, Plaintiff also alleges, after his arrest, Deputy Carey, “alongside several

other EPSO Deputies, known and unknown,” waged “an extensive, relentless campaign of

oppression, civil rights violations, and harassment” against him. (Id. at ¶¶ 35, 39-41, 48-50.)

Plaintiff alleges that, on August 20, 2017, Deputy Carey “knowingly lied” in a search warrant

affidavit, “in an attempt to connect [him] to an unrelated incident.” (Id. at ¶¶ 35-36.) In doing

so, Deputy Carey reportedly “caused the Defendants’ unlawful entry into Plaintiff’s home, and

caused the excessive pretrial confinement of Plaintiff.” (Id. at ¶ 36.) Plaintiff, likewise,

complains that, approximately eight and a half months later, on May 3, 2018, Deputy Carey


                                                  3
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 4 of 33




“went to [his] house in order to accuse him of a separate incident of vehicular eluding on a

motorcycle.” (Id. at ¶ 39.) Finally, Plaintiff complains that, on May 7, 2018, “three EPSO

Deputies arrived at [his] house in two marked EPSO patrol vehicles to [falsely] accuse him of yet

another incident of vehicular eluding.” (Id. at ¶ 40.) Plaintiff claims that he was forced to seek

emergency medical treatment for “severe emotional distress due to the EPSO Deputies

continuing to harass him.” (Id. at ¶ 41.)

       Based on these allegations, on August 16, 2019, Plaintiff commenced this lawsuit,

pursuant to 42 U.S.C. § 1983, asserting the following causes of action:

       All Defendants violated Plaintiff’s right against excessive force and unreasonable
       search and seizure, as guaranteed by the Fourth Amendment to the U.S.
       Constitution.

       All Defendants violated Plaintiff’s right to due process as guaranteed by the Fifth
       and Fourteenth Amendments to the U.S. Constitution.

       All Defendants showed deliberate indifference to Plaintiff’s health and safety,
       among other violations, thereby violating Plaintiff’s right against cruel and unusual
       punishment, as guaranteed by the Eighth Amendment to the U.S. Constitution.

       Defendants Brown, David, Elder, and El Paso County failed to train and supervise
       its or his employees.

       All Defendants failed to provide Plaintiff with adequate medical care.

       All Defendants were grossly negligent and demonstrated reckless or callous
       disregard of Plaintiff’s rights, as well as intentional violations of state and federal
       law.

(Id. at ¶¶ 52-57.) In his Complaint, Plaintiff seeks monetary damages, as well as declaratory,

injunctive, and mandamus relief. (Id. at 9.)

       Defendants now move to dismiss the Complaint, in its entirety, pursuant to Federal Rules

of Procedure 12(b)(4) and 12(b)(5), for inadequate process and service of process. (Mot. 2-6.)


                                                 4
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 5 of 33




In addition, Defendants move to dismiss all claims against them, under Federal Rule of Civil

Procedure 12(b)(6), arguing that Plaintiff has failed to plausibly allege that they violated his

constitutional rights.2 (Id. at 8-20.)

                                            ANALYSIS

I. Legal Standard for Pro Se Plaintiff

        Plaintiff is proceeding pro se. The court, therefore, “review[s] his pleadings and other

papers liberally and hold[s] them to a less stringent standard than those drafted by attorneys.”

Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines

v. Kerner, 404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se complaint “to less

stringent standards than formal pleadings drafted by lawyers”). However, a pro se litigant’s

“conclusory allegations without supporting factual averments are insufficient to state a claim

upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A

court may not assume that a plaintiff can prove facts that have not been alleged, or that a

defendant has violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors

of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983); see Whitney v. New

Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (stating that a court may not “supply

additional factual allegations to round out a plaintiff’s complaint”); Drake v. City of Fort Collins,



2
  Defendants also purportedly seek dismissal of the Complaint, pursuant to Federal Rule of Civil
Procedure 12(b)(1), for lack of subject matter jurisdiction. (See Mot. 1, 6.) In addition, the
individual Defendants reference certain general principles of qualified immunity. (Id. at 7-8.)
However, aside from reciting the applicable legal standards, Defendants provide no argument for
dismissal on either of those bases. See United States v. Wooten, 377 F.3d 1134, 1145 (10th Cir.
2004) (“The court will not consider . . . issues adverted to in a perfunctory manner, unaccompanied
by some effort at developed argumentation.”); United States v. Dunkel, 927 F.2d 955, 956 (7th
Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in briefs.”).

                                                  5
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 6 of 33




927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct arguments or theories for the

plaintiff in the absence of any discussion of those issues”). The plaintiff’s pro se status does not

entitle him to an application of different rules. Montoya v. Chao, 296 F.3d 952, 957 (10th Cir.

2002).

II. Motion to Dismiss for Inadequate Process and Service

         Defendants argue, first, that the Complaint should be dismissed, in its entirety, pursuant

to Federal Rules of Civil Procedure 12(b)(4) and 12(b)(5), for inadequate process and inadequate

service of process. (Mot. 2-6.) “Rules 12(b)(4) and 12(b)(5) allow a defendant to defend against

a claim on the grounds of insufficiency of process and insufficiency of service of process.”

Whitsell v. United States, 198 F.3d 260, 260 (10th Cir. 1999) (citation omitted). “A Rule

12(b)(4) motion constitutes an objection to the form of process or the content of the summons

rather than the method of its delivery,” while a motion made under Rule 12(b)(5) “challenges the

mode or lack of delivery of a summons and complaint.” Gallan v. Bloom Business Jets, LLC, ---

F. Supp. 3d ----, 2020 WL 4904580, at *2 (D. Colo. 2020) (quoting Oltremari by McDaniel v.

Kan. Soc. & Rehab. Serv., 871 F. Supp. 1331, 1349 (D. Kan. 1994)). Proper service is a

jurisdictional prerequisite to litigation. Jenkins v. City of Topeka, 136 F.3d 1274, 1275 (10th Cir.

1998) (“Effectuation of service is a precondition to suit[.]”). Without proper service, the court

lacks personal jurisdiction over a defendant. Okla. Radio Assocs. v. FDIC, 969 F.2d 940, 943

(10th Cir. 1992).

         In opposing a motion to dismiss under Rules 12(b)(4) and 12(b)(5), the “plaintiff bears

the burden of making a prima facie case that he has satisfied statutory and due process

requirements so as to permit the court to exercise personal jurisdiction over the defendant.”


                                                  6
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 7 of 33




Lopez v. Colorado, No. 19-cv-00684-WJM-MEH, 2020 WL 2309558, at *19 (D. Colo. Jan. 7,

2020) (quoting Allen v. United Props. & Const., Inc., No. 07-cv-00214-LTB-CBS, 2008 WL

4080035, at *9 (D. Colo. Sept. 3, 2008)). In doing so, “the plaintiff must demonstrate that the

procedure employed by him to effect service satisfied the requirements of Rule 4 of the Federal

Rules of Civil Procedure.” Gallan, 2020 WL 4904580, at *2 (quoting Sarnella v. Kuhns, No. 17-

cv-02126-WYD-STV, 2018 WL 1444210, at *1 (D. Colo. Mar. 23, 2018)). “The parties may

submit affidavits and other documentary evidence for the Court’s consideration, and the plaintiff

is entitled to the benefit of any factual doubt.” Lopez, 2020 WL 2309558, at *19 (quoting Fisher

v. Lynch, 531 F. Supp. 2d 1253, 1260 (D. Kan. 2008)). Importantly, “the court retains broad

discretion to extend the time for service even when the plaintiff has not shown good cause.”

Sarnella, 2018 WL 1444210, at *1 (citing Espinoza v. United States, 52 F.3d 838, 840-41 (10th

Cir. 1995)); see Fed. R. Civ. P. 4(m).

       Here, Defendants do not appear to object to the form of process, or the content of the

summons. Rather, Defendants take issue with the fact that Plaintiff did not effectuate service

upon them within the requisite time frame set out in Rule 4(m). (See Mot. 4.) Because

Defendants’ challenge relates to the delivery of process, as opposed to its form, their motion to

dismiss under Rule 12(b)(4) is without merit. See 5B Charles Alan Wright & Arthur R. Miller,

Fed. Prac. & Proc. Civ. 3d § 1353 (2008 Supp.) (“A Rule 12(b)(5) motion is the proper vehicle

for challenging the sufficiency of the service of process, i.e., “the mode of delivery or lack of

delivery of the summons and complaint.”).

       Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

90 days after the complaint is filed, the court—on motion or on its own after notice to the


                                                  7
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 8 of 33




plaintiff—must dismiss the action without prejudice against that defendant or order that service

be made within a specified time.” Fed. R. Civ. P. 4(m). Here, although Plaintiff filed his

Complaint on August 16, 2019, service of process upon Defendants was neither obtained, nor

attempted, by the Rule 4(m) deadline. For that reason, on December 3, 2019, this court ordered

Plaintiff to show good cause, in writing, as to why his claims should not be dismissed, pursuant

to Rule 4(m), for lack of service. (Doc. No. 4.) On December 27, 2019, Plaintiff filed a timely

response to the Order to Show Cause, in which he requested additional time to effectuate service.

(Doc. No. 6.) Based on Plaintiff’s response, on January 2, 2020, the court discharged the Order

to Show Cause and extended the service deadline to January 27, 2020. (Doc. No. 7.) Shortly

thereafter, on January 28, 2020, Plaintiff filed an executed Return of Service, indicating that

service had been made upon all Defendants, on January 15, 2020. (Doc. No. 8.) Thus, service

was, in fact, effectuated. Moreover, service was timely. See Gebru v. Sear, Roebuck, & Co., No.

3:07-CV-2076-P, 2009 WL 10704400, at *2 (N.D. Tex. Jan. 14, 2009) (denying a Rule 12(b)(5)

motion to dismiss for failure to timely serve process, where the plaintiff had ultimately complied

with the court’s order to show cause by filing a valid return of service).

       On this record, then, Defendants have all been properly served. Accordingly,

Defendants’ motion to dismiss under Rule 12(b)(5) is denied.

III. Motion to Dismiss for Failure to State a Claim

A. Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the


                                                  8
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 9 of 33




parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (quotation marks omitted).

        “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis.

First, the court identifies “the allegations in the complaint that are not entitled to the assumption

of truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

conclusory. Id. at 679–81. Second, the court considers the factual allegations “to determine if

they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Notwithstanding, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).

“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a


                                                   9
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 10 of 33




 cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’

 devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

 facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

 possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

         In evaluating a Rule 12(b)(6) motion to dismiss, the court may consider documents

 incorporated by reference, documents referred to in the complaint that are central to the claims,

 and matters of which a court may take judicial notice. Tellabs, Inc, 551 U.S. at 322; Gee v.

 Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Publicly filed court records, including court

 transcripts, are subject to judicial notice. St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins.

 Corp., 605 F.2d 1169, 1172 (10th Cir. 1979); United States v. Ahidley, 486 F.3d 1184, 1192 n.5

 (10th Cir. 2007); Trusdale v. Bell, 85 F. App’x 691, 693 (10th Cir. 2003).

 B. Official Capacity Claims

         Plaintiff brings official capacity claims against the El Paso County Sheriff, Defendant

 Bill Elder, and three subordinate EPSO officials—Defendants Brown, Carey, and David—in

 addition to his claims against El Paso County, itself. “Suing individual defendants in their

 official capacities under § 1983 . . . is essentially another way of pleading an action against the

 county or municipality they represent.” Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010)

 (citation omitted). There is “long-standing authority for the notion that individuals sued in their

 official capacities are redundant if the governmental entity for whom they work is also a

 defendant.” Lyall v. City of Denver, 319 F.R.D. 558, 569 (D. Colo. 2017); see Bush for Estate of

 Garland v. Bowling, No. 19-CV-98-GKF-FHM, 2020 WL 3271928, at *1 (N.D. Okla. June 17,

 2020) (“[W]here a local governmental entity is sued along with an official of that entity in his or


                                                    10
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 11 of 33




 her official capacity, the official capacity claims are subsumed within the claims against the

 government entity and, therefore, the official capacity claims against individual defendants are

 properly dismissed as redundant.”); see also Cox v. Glanz, 800 F.3d 1231, 1254 (10th Cir. 2015)

 (observing that suit against a county sheriff, in his official capacity as county sheriff, is

 “equivalent” to suit against the county, itself). Here, Plaintiff’s claims against Defendants

 Brown, Carey, David, and Elder, in their official capacities, are duplicative of the claims against

 El Paso County. As such, Plaintiff’s claims against Defendants Brown, Carey, David, and Elder,

 in their official capacities, are dismissed. See Hays v. Ellis, 331 F. Supp. 2d 1303, 1306 n.2 (D.

 Colo. 2004) (“[T]he dismissal of the City of Boulder requires the dismissal of the defendant

 officers in this case named in their ‘official capacities.’”); see also Leadholm v. City of

 Commerce City, No. 16-cv-02786-MEH, 2017 WL 1862313, at *5 (D. Colo. May 9, 2017)

 (dismissing “redundant” official capacity claims).

 C. Individual Capacity Claims

         Plaintiff alleges that Defendants Brown, Carey, and David violated his Fourth

 Amendment rights to be free of unreasonable searches and seizures; that they deprived him of

 adequate medical care while he was in pre-trial custody, in violation of the Eighth Amendment;

 and that they also violated his due process rights under the Fifth and Fourteenth Amendments.

 (Compl. ¶¶ 52-55.) In addition, Plaintiff alleges that Defendants Brown and David, specifically,

 failed to adequately supervise and/or train their subordinates. (Id. at ¶ 55.) Defendants Brown,

 Carey, and David move to dismiss those claims against them, contending that Plaintiff has failed

 to adequately allege the elements of such claims, or their personal participation in any

 constitutional injury. (Mot. 8-19.)


                                                   11
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 12 of 33




          1. Personal Participation

          Personal participation is an essential element of a civil rights claim. Brown v. Montoya,

 662 F.3d 1152 (10th Cir. 2011). To establish personal participation, a plaintiff must show how

 the defendant caused the deprivation of a federal right. Kentucky v. Graham, 473 U.S. 159, 166

 (1985). In other words, an affirmative link must exist between the alleged constitutional

 violation and the defendant’s participation, control, direction, or failure to supervise. Serna v.

 Colo. Dep’t of Corr., 455 F.3d 1146, 1151-52 (10th Cir. 2006). Supervisory status, alone, is

 insufficient to support a § 1983 claim. Grimsley v. MacKay, 93 F.3d 676, 679 (10th Cir. 1996);

 see Brown, 662 F.3d at 1163 (“Section 1983 does not authorize liability under a theory of

 respondeat superior.”). Further, “[t]o state a claim in federal court, a complaint must explain

 what each defendant did to [the plaintiff], when the defendant did it, how the defendant’s actions

 harmed him []; and, what specific legal right the plaintiff believes the defendant violated.”

 Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

                 a. Claims against Defendant David

          In the Complaint, Plaintiff alleges that “Commander John P. David was a Lieutenant and

 directly supervised Defendant Brown at the time of this incident." (Compl. ¶ 8.) The only

 specific allegations regarding Commander David are that he “responded to the scene of the

 collision,” and that he “subsequently participated in the extensive cover-up that ensued.” (Id. at

 ¶ 37.)

          These allegations fail to show the requisite amount of personal involvement by

 Commander David to state a claim under § 1983. Specifically, Plaintiff has not alleged that

 Commander David had any direct contact with him, that Commander David was present during


                                                  12
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 13 of 33




 any alleged violation of his constitutional rights, or that Commander David was involved in any

 “group effort” that resulted in a constitutional violation. See Estate of Booker v. Gomez, 745

 F.3d 405, 422 (10th Cir. 2014) (finding personal liability under § 1983, where “all Defendants

 actively participated in a coordinated use of force on Mr. Booker: Deputy Grimes applied the

 carotid hold; Deputy Gomez helped handcuff Mr. Booker; Deputy Robinette handcuffed him and

 applied pressure to his back; Deputy Sharp applied the OPN; and Sergeant Rodriguez used the

 taser”). To the extent Plaintiff predicates his claims on Commander David’s alleged

 participation in an “extensive cover-up,” the Complaint is devoid of any specific allegations as to

 the nature of his involvement. Nor has Plaintiff alleged any facts that suggest an affirmative link

 between Commander David’s supervision and the conduct of any subordinate. See Serna v.

 Colo. Dep’t of Corr., 455 F.3d 1146, 1151 (10th Cir. 2006) (“[A] plaintiff must show an

 ‘affirmative link’ between the supervisor and the violation, namely the active participation or

 acquiescence of the supervisor in the constitutional violation by the subordinates.”). For

 instance, the Complaint does not allege that Commander David personally directed his

 subordinates to use force to effectuate Plaintiff’s arrest, or to deny him with medical care, or to

 falsify police reports. See Dodds v. Richardson, 614 F.3d 1185, 1212 (10th Cir. 2010)

 (concurrence) (discussing standards for supervisory liability). Plaintiff has likewise failed to

 allege that Commander David acted with “deliberate indifference” to the conduct of his

 subordinates. See Serna, 455 F.3d at 1151 (“Because mere negligence is not enough to hold a

 supervisor liable under § 1983, a plaintiff must establish that the supervisor acted knowingly or

 with deliberate indifference that a constitutional violation would occur.”) (alterations omitted).

 Finally, there are no allegations from which to infer that Commander David violated Plaintiff’s


                                                  13
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 14 of 33




 rights, because of any policy. See Cox v. Glanz, 800 F.3d 1231, 1248 (10th Cir. 2015)

 (observing that supervisory liability can be imposed “upon a defendant-supervisor who creates,

 promulgates, or implements a policy which subjects” a plaintiff to constitutional rights

 deprivations) (alterations omitted).

        In this case, Plaintiff’s conclusory allegations show only a possible indirect involvement

 by Commander David, and fail to allege the necessary personal participation required for

 individual liability under § 1983. As such, the individual capacity claims against Commander

 David are dismissed.

                b. Other Allegations Lacking Personal Participation

        Plaintiff alleges that he “was deprived of any meaningful medical care” and “largely

 ignored” by “Deputies and other staff at the CJC;” that “Deputies with the EPSO, known and

 unknown, arranged it so that [he] would be held in jail on a $100,000 cash-only bond;” and that

 “three EPSO Deputies” went to his house and made “false accusations” against him. (Compl. ¶¶

 31, 33, 40.) To the extent Plaintiff claims any of these activities amount to constitutional

 violations, Plaintiff fails to specifically connect any named Defendant to these activities. As

 such, the allegations are insufficient to establish the personal participation of any Defendant in a

 constitutional violation based on these allegations. See Williams v. Hininger, No. CIV-19-231-

 C, 2019 WL 2440808, at *4 (W.D. Okla. May 14, 2019) (dismissing § 1983 claims against

 unidentified “nurses”).




                                                  14
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 15 of 33




        2. Fourth Amendment Claims

                a. Excessive Force and Unreasonable Seizure Associated with Collision

        Plaintiff alleges that Sergeant Brown and “other Deputies” violated his Fourth

 Amendment rights, by pursuing his motorcycle, deploying roadblocks, and then “willfully

 ramm[ing] into” him “at a high rate of speed in a nearly head-on collision.” (Compl. ¶¶ 26, 52.)

        The Fourth Amendment provides that the “right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures . . . shall not be

 violated.” U.S. Const. amend IV. The Fourth Amendment’s protections encompass the right to

 be free from the use of excessive force in the course of an arrest. Graham v. Connor, 490 U.S.

 386, 394-95 (1989); see Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014) (“Any

 force used ‘leading up to and including an arrest’ may be actionable under the Fourth

 Amendment’s prohibition against unreasonable seizures.”).

        To state any claim under the Fourth Amendment, a plaintiff must show both that a

 “seizure” occurred, and that the seizure was “unreasonable.” Childress v. City of Arapahoe, 210

 F.3d 1154, 1156 (10th Cir. 2000) (quoting Brower v. Cty. of Inyo, 489 U.S. 593, 599 (1989)). “A

 person is ‘seized’ only when, by means of physical force or show of authority, his freedom of

 movement is restrained.” Brooks v. Gaenzle, 614 F.3d 1213, 1220 (10th Cir. 2010) (quoting

 United States v. Mendenhall, 446 U.S. 544, 533 (1980) (alterations omitted); see Hudson v.

 McMillian, 503 U.S. 1, 9 (1992) (“Not every push or shove, even if it may later seem

 unnecessary in the peace of a judge’s chambers, violates the Fourth Amendment.”). To

 constitute a “seizure,” the detention or taking by the government must be “willful.” Childress,

 210 F.3d at 1156 (quoting Brower, 489 U.S. at 596). “[O]nly an intentional effort to stop a


                                                  15
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 16 of 33




 fleeing suspect through physical contact with a police vehicle will be considered a seizure,

 subject to the Fourth Amendment’s requirement for ‘reasonableness.’” Lindsey v. Hyler, 918

 F.3d 1109, 1114 (10th Cir. 2019) (citing Scott v. Harris, 550 U.S. 372, 374 (2007)). “By

 contrast, ‘no Fourth Amendment seizure would take place where a pursuing police car sought to

 stop the suspect only by the show of authority represented by flashing lights and continuing

 pursuit, but accidentally stopped the suspect by crashing into him.’” Id. (quoting Cty. of

 Sacramento v. Lewis, 523 U.S. 833, 844 (1998)); see Brower, 489 U.S. at 596-97 (“[A] Fourth

 Amendment seizure does not occur . . . whenever there is a governmentally caused and

 governmentally desired termination of an individual’s freedom (the fleeing felon), but only when

 there is a governmental termination of freedom of movement through means intentionally

 applied.”).

        “Determining whether the force used to effect a particular seizure is ‘reasonable’ under

 the Fourth Amendment requires a careful balancing of the nature and quality of the intrusion on

 the individual’s Fourth Amendment interests against the countervailing governmental interests at

 stake.” Graham v. Connor, 490 U.S. 386, 396 (1989) (internal quotation marks omitted). In

 evaluating whether a seizure is reasonable, “three, non-exclusive factors” are relevant: (1) “the

 severity of the crime at issue,” (2) “whether the suspect poses an immediate threat to the safety

 of the officers or others,” and (3) “whether he is actively resisting arrest or attempting to evade

 arrest by flight.” Donahue v. Wihongi, 948 F.3d 1177, 1196 (10th Cir. 2020) (quoting Graham,

 490 U.S. at 396). The court must analyze the circumstances “from the perspective of a

 reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Reavis ex rel.

 Coale v. Frost, 967 F.3d 978, 985 (10th Cir. 2020) (quoting Graham, 490 U.S. at 396). “The


                                                  16
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 17 of 33




 Fourth Amendment ‘does not require police to use the least intrusive means in the course of a

 detention, only reasonable ones.’” Lindsey, 918 F.3d at 1113-14 (quoting Fisher v. City of Las

 Cruces, 584 F.3d 888, 894 (10th Cir. 2009)).

         Here, there is no question that Plaintiff was “seized” when Sergeant Brown’s vehicle

 collided into his motorcycle. The Complaint explicitly alleges that Sergeant Brown “was aiming

 to collide with Plaintiff in a head-on collision;” that he “turned his Chevrolet Tahoe to his right .

 . . in order to strike Plaintiff;” and that he “then rammed into Plaintiff at a high rate of speed.”

 (Compl. ¶¶ 17-18.) These allegations, taken as true, show that Sergeant Brown intentionally

 placed his vehicle in Plaintiff’s pathway, thereby causing the crash. See United States v. Roacho,

 434 F. Supp. 3d 953, 961-62 (D. Colo. 2020) (finding a seizure to have occurred, where the

 officer “intentionally pushed [the plaintiff’s] vehicle onto the curb and disabled it”); c.f.

 Bradford v. Currid, No. CIV-15-606-R, 2016 WL 4705731, at *4 (W.D. Okla. June 10, 2016)

 (finding no Fourth Amendment “seizure” when an officer’s vehicle collided with the plaintiff’s

 vehicle during a high-speed pursuit, where the officer was “unexpectedly and unintentionally in

 the path of [the plaintiff’s] vehicle”).

         Further, considering the relevant factors, the facts and circumstances alleged by Halik

 plausibly show that the amount of force used by Sergeant Brown was “unreasonable.” First, as

 to the “severity of the crime at issue,” the Complaint’s allegations suggest that, at the time of the

 pursuit, Sergeant Brown was aware that Plaintiff had, at most, run a stop sign and evaded a

 traffic stop. (Compl. ¶¶ 11-12, 28-29.) Indeed, Plaintiff explicitly states that Sergeant Brown

 “knew that there were no other allegations of any other offense that would justify the pursuit or

 the level of force that he used.” (Id. at ¶ 29.) Although Plaintiff was ultimately charged with


                                                   17
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 18 of 33




 vehicular eluding, which is a class five felony under Colorado law, the allegations must be

 construed in Plaintiff’s favor, and, as alleged, the crime does not appear to have been severe

 enough to justify the amount of force used. See Herrera v. Bernalillo Cty. Bd. of Cty. Comm’rs,

 361 F. App’x 924, 928 (10th Cir. 2010) (observing, in the context of a Fourth Amendment

 excessive force analysis, that “resisting, evading, or obstructing an officer” is not a “severe”

 crime); see also Sanchez v. Baker, --- F. Supp. 3d ----, 2020 WL 2065530, at *4 (D.N.M. 2020)

 (finding the first factor to weigh in the plaintiff’s favor, where the pursuing officer “knew only

 that [the plaintiff] had committed one or more non-violent misdemeanors”); c.f. McCoy v.

 Meyers, 887 F.3d 1034, 1049-50 (10th Cir. 2018) (finding the first factor to weigh against the

 plaintiff, where the pursuing officers “were advised before entering [the plaintiff’s] motel room

 that he was armed and that he had two hostages”). Accordingly, the first factor weighs in

 Plaintiff’s favor.

         The second factor considers whether Halik posed “an immediate threat to the safety of

 the officers and others.” Graham, 490 U.S. at 396. Here, the Complaint’s allegations do not

 show that Plaintiff was armed, or that he was acting aggressive, or in any way confrontational,

 towards Sergeant Brown, or towards any other individual. See Estate of Holmes v. Somers, 387

 F. Supp. 3d 1233, 1250 (D. Kan. 2019) (finding allegations failed to show an immediate safety

 threat posed by a fleeing suspect, where the suspect was unarmed, and he did not act “threatening

 or confrontational”); c.f. Carabajal v. City of Cheyenne, Wyo., 847 F.3d 1203, 1209-10 (10th Cir.

 2017) (finding no excessive force violation when an officer fired two shots at a fleeing suspect’s

 vehicle, where the officer “warned [the suspect] not to start the car or he would shoot,” and

 where the suspect’s vehicle then “began advancing toward” the officer); United States v. Roacho,


                                                  18
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 19 of 33




 434 F. Supp. 3d 953, 962 (D. Colo. 2020) (finding that an officer “was reasonable in fearing that

 [a fleeing suspect] posed an immediate threat to the safety of the officers and others,” where the

 suspect had a “known criminal past,” he had “already crashed into a law enforcement vehicle,”

 and “he was suspected of carrying a large quantity of drugs”). Moreover, certain of Plaintiff’s

 allegations, taken as true, suggest that the pursuing authorities were, in fact, the ones who

 jeopardized the safety of innocent bystanders. (See, e.g., Compl. ¶ 13 (“Defendant Brown

 knowingly used unsuspecting, occupied civilian vehicles as unwilling participants in the

 roadblock.”)). It is also relevant that Plaintiff was reportedly driving a motorcycle, while

 Sergeant Brown was pursuing him in a Chevrolet Tahoe. (Id. at ¶¶ 10, 12.) The court agrees

 that, if true, “the risk of serious injury or death to Plaintiff was magnified exponentially.” (Id. at

 ¶ 27.) Thus, while Plaintiff’s flight undoubtedly created a risk of harm to other individuals, it is

 reasonable to infer that Sergeant Brown should have known, at the time of the head-on collision,

 that the threat posed by Plaintiff was insufficient to necessitate the use of lethal force against

 him. The second factor, therefore, weighs slightly in Plaintiff’s favor.

        Finally, the third factor addresses whether Plaintiff was actively resisting arrest or

 attempting to flee. See Graham, 490 U.S. at 396. The Tenth Circuit has made clear that “a

 suspect’s initial resistance does not justify the continuation of force once the resistance ceases.”

 McCoy v. Meyers, 887 F.3d 1034, 1051 (10th Cir. 2018). Further, the reasonableness of an

 officer’s decision to use force should be evaluated “at the precise moment that [the officer] used

 force.” Thomson v. Salt Lake Cty., 584 F.3d 1304, 1315 (10th Cir. 2009). Here, the Complaint

 alleges that Sergeant Brown “was aiming to collide with Plaintiff in a head-on collision;” that

 Plaintiff “attempted to avoid” Sergeant Brown “by turning to the left;” and that Sergeant Brown


                                                   19
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 20 of 33




 then “turned his Chevrolet Tahoe to his right” and “rammed into Plaintiff.” (Compl. ¶¶ 17-18.)

 While a close call, at this stage of the proceedings, these allegations can be fairly read to show

 that Plaintiff was not actively resisting arrest or attempting flight, at least in the moments before

 impact with Sergeant Brown’s vehicle. Indeed, it would be plausible to infer from the

 Complaint’s allegations that Plaintiff was simply trying to avoid a potentially life-threatening

 injury. See Fisher v. City of Las Cruces, 584 F.3d 888, 896 (10th Cir. 2009) (finding that a

 plaintiff was not “actively resisting arrest” when he “begged” officers not to handcuff him in a

 certain manner, because “a reasonable jury could conclude he was not resisting arrest, but was

 only pleading to be handled and handcuffed in a fashion that did not exacerbate his injuries”).

 The third factor, thus, also weighs slightly in Plaintiff’s favor.

        Accordingly, after reviewing the factors, the court concludes that the Complaint’s

 allegations support a finding that the crime at issue was not severe; that Plaintiff did not pose an

 immediate threat to other individuals; and that Plaintiff was not actively resisting arrest at the

 time that Sergeant Brown used force against him. Therefore, although discovery may prove

 otherwise, at this stage in the proceedings, Plaintiff has plausibly alleged a Fourth Amendment

 excessive force claim against Sergeant Brown arising from these events.3



 3
   To the extent Plaintiff seeks redress for alleged misconduct that occurred during the pursuit, but
 prior to the collision, the Fourth Amendment does not apply. See California v. Hodari D., 499
 U.S. 621, 626 (1991) (recognizing that a fleeing defendant is not seized, if he does not yield to a
 show of authority); Cty. of Sacramento v. Lewis, 523 U.S. 833, 834 (1998) (observing that no
 Fourth Amendment seizure would occur, where a “pursuing police car sought to stop the suspect
 only by the show of authority represented by flashing lights and continuing pursuit”). Any such
 pre-seizure conduct is, instead, subject to Fourteenth Amendment scrutiny. See Cty. of Sacramento
 v. Lewis, 523 U.S. 833, 843 (1998) (substantive due process analysis is appropriate in cases that
 involve excessive force, where a specific constitutional provision, such as the Fourth or Eighth
 Amendment, does not apply).

                                                   20
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 21 of 33




                 b. False Statements to Effectuate Arrest and Prosecution

         Plaintiff also attributes certain “false” and/or “decepti[ve]” statements, as well as

 “malicious[]” conduct, to Defendants Brown and Carey. (Compl. ¶¶ 20-22, 35-36, 38-39.)

 Fourth Amendment liability may arise “based on material misstatements or omissions in warrant-

 seeking affidavits, probable cause statements, and similar written submissions.” Hinman v.

 Joyce, 201 F. Supp. 3d 1283, 1294 (D. Colo. 2016) (citing Rehberg v. Paulk, 566 U.S. 356, 370

 n.1 (2012)); see Wolford v. Lasater, 78 F.3d 484, 489 (10th Cir. 1996) (“It is a violation of the

 Fourth Amendment for an arrest warrant affiant to ‘knowingly, or with reckless disregard for the

 truth,’ include false statements in the affidavit.”). In addition, “a cause of action exists under §

 1983 for malicious prosecution in violation of the Fourth Amendment.” Sanchez v. Hartley, 810

 F.3d 750, 755 (10th Cir. 2016).

         Here, Plaintiff alleges that Sergeant Brown intentionally “understat[ed] the speed of the

 collision” in his arrest report, and “indicated in his report that Plaintiff was travelling in the

 ‘middle of the road’ on Platte Ave Service Rd, despite knowing that to be false.” (Compl. ¶¶ 20-

 22.) In addition, Plaintiff alleges that, shortly after his arrest, on August 21, 2017, Sergeant

 Brown attempted to charge him with criminal mischief, even though he “knew that there was no

 probable cause to sustain this charge.” (Id. at ¶ 38.) Plaintiff likewise alleges that “on or about

 August 20, 2017,” Deputy Carey “knowingly lied” in a search warrant application, “in an

 attempt to connect [him] to an unrelated incident that had apparently occurred on the morning of

 August 19, 2017.” (Id. at ¶ 35.) Finally, the Complaint alleges that, approximately eight and a

 half months after these events, on May 3, 2018, Deputy Carey “went to Plaintiff’s house” and




                                                    21
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 22 of 33




 made “false accusations” against him regarding “a separate incident of vehicular eluding on a

 motorcycle.” (Id. at ¶ 39.)

        These allegations, even taken as true, do not show violations of the Fourth Amendment.

 First, although Plaintiff complains that Sergeant Brown sought to charge him with criminal

 mischief, he does not allege that he was ever, in fact, charged with that crime. (See id. at ¶ 38.)

 Further, as to the allegations regarding Deputy Carey—that he lied in a search warrant

 application, and later made “false accusations”—the Complaint unequivocally states that

 Plaintiff was not subject to criminal charges in connection with either incident. (Id. at ¶¶ 36, 39.)

 As such, no “seizure” is alleged to have occurred. For that reason, the Fourth Amendment is not

 implicated. See Becker v. Kroll, 494 F.3d 904, 915 (10th Cir. 2007) (finding no Fourth

 Amendment liability, where the plaintiff “was never arrested, incarcerated, or otherwise placed

 under the direct physical control of the state”).

        Plaintiff also complains of the “intentional deception” found in Sergeant Brown’s arrest

 report. (Compl. ¶ 48.) An arrest must be supported by probable cause to comply with the Fourth

 Amendment. See Keylon v. City of Albuquerque, 535 F.3d 1210, 1216 (10th Cir. 2008). “An

 officer has probable cause whenever he knows of reasonably trustworthy facts that would lead a

 prudent person to believe that the arrestee is committing—or has committed—a crime.” Scott v.

 City of Albuquerque, 711 F. App’x 871, 875 (10th Cir. 2017) (citing Keylon, 535 F.3d at 1216).

 “In the case of a Fourth Amendment claim of falsified evidence, the existence of probable cause

 is determined by setting aside the false information and reviewing the remaining contents of the

 affidavit.” Pierce v. Gilchrist, 359 F.3d 1279, 1293 (10th Cir. 2004); accord Taylor v.

 Meacham, 82 F.3d 1556, 1562 (10th Cir. 1996).


                                                     22
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 23 of 33




        Here, the Complaint is devoid of a sufficient factual basis, from which to evaluate

 whether “the allegedly false statement [was] necessary to the finding of probable cause.” Franks

 v. Delaware, 438 U.S. 154, 171 (1978). Indeed, Plaintiff has not even alleged that the

 information supplied by Sergeant Brown was necessary to the probable cause determination that

 supported his arrest. Absent such allegations, Plaintiff has failed to state a Fourth Amendment

 claim arising out of Sergeant Brown’s arrest report. See Estate of Redd v. Love, 62 F. Supp. 3d

 1268, 1274 (D. Utah 2014) (finding no plausibly alleged Fourth Amendment violation, arising

 out of a “false” warrant application, where the complaint “failed to mention the contents of the

 warrant or the contents of the warrant affidavit”).

        3. Due Process Claims

        Plaintiff also alleges claims for violations of his due process rights under both the Fifth

 and Fourteenth Amendments. (Compl. ¶ 53.) However, the Fifth Amendment’s Due Process

 Clause is applicable to the federal government only, not to the individual states. See Dusenbery

 v. United States, 534 U.S. 161, 167 (2002). In this case, Plaintiff does not allege any facts

 implicating the federal government. As such, the Fifth Amendment does not apply. Wilson v.

 City of Lafayette, No. 07-cv-01844-EWN-KLM, 2008 WL 4197742, at *6 (D. Colo. Sept. 10,

 2008) (dismissing Fifth Amendment due process claims, where the plaintiff averred no facts

 relating to the federal government).

        The Fourteenth Amendment provides: “No State shall . . . deprive any person of life,

 liberty, or property, without due process of law.” U.S. Const. amend. XIV. The Due Process

 Clause encompasses two distinct forms of protection: (1) procedural due process, which requires

 a state to employ fair procedures when depriving a person of a protected interest; and (2)


                                                  23
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 24 of 33




 substantive due process, which guarantees that a state cannot deprive a person of a protected

 interest for certain reasons. Hennigh v. City of Shawnee, 155 F.3d 1249, 1253 (10th Cir. 1998)

 (citation omitted). In his Complaint, Plaintiff appears to allege both procedural and substantive

 due process violations. (See Compl. ¶¶ 47, 49, 53.) The court, therefore, will address each

 argument in turn.

                a. Substantive Due Process

        “Claims for ‘substantive due process’ find their basis in the Fourteenth Amendment’s

 protections against arbitrary government power.” Lindsey v. Hyler, 918 F.3d 1109, 1115 (10th

 Cir. 2019) (citing Browder v. City of Albuquerque, 787 F.3d 1076, 1078-80 (10th Cir. 2015)). A

 substantive due process violation can be established by either: (1) “legislative acts that infringe

 on a fundamental right;” or (2) “official conduct that deprives a person of life, liberty, or

 property in a manner so arbitrary as to shock the judicial conscience.” Id. (citation omitted).

 “To succeed on such a claim, an individual must demonstrate that the government deprived him

 of life, liberty, or property without due process of law.” Id. (citing Browder, 787 F.3d at 1078).

                        i. Defendant Brown

        The Complaint challenges the conduct of Sergeant Brown, both during and after his

 pursuit and collision with Plaintiff. Specifically, Plaintiff takes issue with Sergeant Brown’s

 decision to initiate the pursuit, as well as his actions during the pursuit, including his decision to

 deploy roadblocks to try to disable Plaintiff’s motorcycle.4 (See Compl. ¶¶ 22-23, 26-29.)


 4
  Plaintiff also alleges that, upon his arrest, he was “denie[d] due process,” when Sergeant Brown
 engaged in “intentional deception” by “[l]ying on police reports.” (Compl. ¶ 49.) However, to the
 extent Plaintiff challenges the basis for his arrest, “no §1983 claim will arise from filing criminal
 charges without probable cause under the substantive due process protections of the Fourteenth
 Amendment.” Becker v. Kroll, 494 F.3d 904, 918 (10th Cir. 2007).

                                                   24
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 25 of 33




        In evaluating police action, the court must “consider whether the challenged conduct

 bears a reasonable justification in the service of a legitimate governmental objective or if instead

 it might be ‘characterized as arbitrary, or conscience-shocking.” Lindsey, 918 F.3d at 1115-16

 (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998)) (alterations omitted). “Only the

 most egregious official conduct can be said to be arbitrary in the constitutional sense.” Id. at

 1116 (quoting Onyx Props., LLC v. Bd. of Cty. Comm’rs, 838 F.3d 1039, 1048-49 (10th Cir.

 2016)). “Challenged actions must demonstrate a degree of outrageousness and a magnitude of

 potential or actual harm that is truly conscience-shocking.” Id. (quoting Onyx, 838 F.3d at 1049)

 (alterations omitted). “Indeed, not even ‘intentionally or recklessly causing injury through the

 abuse or misuse of government power is enough.’” Id. (quoting Onyx, 838 F.3d at 1049)

 (alterations omitted). Further, “[i]n the circumstances of a high-speed chase aimed at

 apprehending a suspected offender, where unforeseen circumstances demand an instant judgment

 on the part of an officer who feels the pulls of competing obligations, only a purpose to cause

 harm unrelated to the legitimate object of arrest will satisfy the shocks-the-conscience test.”

 Lewis, 523 U.S. at 834 (1998); see Green v. Post, 574 F.3d 1294, 1297-98 (10th Cir. 2009)

 (observing that “deliberate indifference could be enough to shock the conscience”).

        Here, Sergeant Brown was said to have “overhead” the EPSO deputy who initiated the

 traffic stop “on his police radio,” when he began pursuing Plaintiff’s motorcycle. (Compl. ¶ 12.)

 At the time of the pursuit, Sergeant Brown was reportedly driving a Chevrolet Tahoe. (Id.) It is

 alleged that, during the pursuit, Sergeant Brown repeatedly drove his vehicle “against oncoming

 lanes of traffic,” and “knowingly used unsuspecting, occupied civilian vehicles as unwilling

 participants in the roadblock.” (Id. at ¶¶ 13-14, 16.) The Complaint likewise alleges that


                                                  25
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 26 of 33




 Sergeant Brown “was aiming to collide with Plaintiff in a head-on collision,” despite the fact that

 he “knew or should have known” that “the risk of serious injury or death to Plaintiff magnified

 exponentially due to Plaintiff being on a motorcycle.” (Id. at ¶¶ 17, 23, 27.)

        These allegations, taken as true, plausibly show that Sergeant Brown’s actions were

 deliberately indifferent to such an extent, as to shock the conscience. See Browder v. City of

 Albuquerque, 787 F.3d 1076, 1083 (10th Cir. 2015) (observing that “a police officer could be

 liable under the Fourteenth Amendment for driving in a manner that exhibits a conscience-

 shocking deliberate indifference to the lives of those around him”) (quotation marks omitted);

 Estate of Saenz v. Bitterman, No. 20-cv-00848-NRN, 2020 WL 4003647, at *5 (D. Colo. July

 15, 2020) (finding a substantive due process violation to be plausibly alleged against a pursuing

 officer, where the officer reportedly “ran a stop sign, and did not take avoidance measures”). As

 such, Plaintiff has adequately stated a Fourteenth Amendment claim for a violation of his

 substantive due process rights.

                        ii. Defendant Carey

        Plaintiff also appears to allege that Deputy Carey violated his substantive due process

 rights, by attempting to implicate him in other crimes, for which he was never ultimately

 charged. (See Compl. ¶¶ 35-36, 39.) In the Tenth Circuit, “§ 1983 malicious prosecution claims

 may still be available pursuant to the Fourteenth Amendment’s substantive due process rights in

 cases that do not involve a Fourth Amendment seizure.” Becker v. Kroll, 494 F.3d 904, 922

 (10th Cir. 2007) (citation and quotation marks omitted). But “[t]his standard is met in only the

 most extreme circumstances, typically involving some violation of physical liberty or personal

 physical integrity.” Id. at 923; see, e.g., Holland v. Harrington, 268 F.3d 1179 (10th Cir. 2001)


                                                 26
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 27 of 33




 (finding substantive due process violation when the police held children at gunpoint for an

 extensive period of time, even after the home had been secured); Dubbs v. Head Start, Inc., 336

 F.3d 1194 (10th Cir. 2003) (recognizing potential parental claim for substantive due process

 violation, where the government did not seek consent prior to performing blood tests and genital

 exams on minors).

        The conduct alleged by Plaintiff here does not meet this rigorous standard. While Deputy

 Carey’s investigatory actions, taken as true, may have been overzealous, his alleged conduct

 does not show “affronts to personal autonomy,” as is required to establish a substantive due

 process claim. See Becker, 494 F.3d at 922-23 (finding no substantive due process claim, based

 on allegations that the defendants engaged in a “groundless investigation” of the plaintiff).

                b. Procedural Due Process

        “Procedural due process ensures that individuals are entitled to certain procedural

 safeguards before a state can deprive them of life, liberty or property.” Id. at 918 n.8 (citation

 omitted). “To set forth an actionable procedural due process claim, a plaintiff must demonstrate:

 (1) the deprivation of a liberty or property interest and (2) that no due process of law was

 afforded.” Ripley v. Wyo. Med. Ctr., Inc., 559 F.3d 1119, 1122 (10th Cir. 2009) (quoting Stears

 v. Sheridan Cty. Mem’l Hosp. Bd. of Trs., 491 F.3d 1160, 1162 (10th Cir. 2007)).

        In the Complaint, Plaintiff alleges that his “motorcycle, clothing, and other gear []

 sustained significant damages in the collision.” (Compl. ¶ 46.) Plaintiff further alleges that he

 “was deprived of his motorcycle and a significant amount of other property that was unlawfully

 seized from his home on or about August 20, 2017 until approximately April of 2018.” (Id. at ¶

 47.) Although Plaintiff unquestionably has a property interest in his motorcycle, clothes, and


                                                  27
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 28 of 33




 other personal items, he does not set forth specific federal, state, or constitutional procedural

 safeguards that Defendants allegedly violated. See Tonkovich v. Kan. Bd. of Regents, 159 F.3d

 504, 519-20 (10th Cir. 1998) (observing that procedural due process claim must set forth

 procedures due under law). Absent allegations that Defendants violated applicable procedural

 safeguards, Plaintiff cannot state a claim for violation of his procedural due process rights. See

 Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (pro se plaintiff must allege sufficient

 facts to plausibly state a claim for relied; conclusory allegations without supporting factual

 averments are insufficient).

        4. Supervisory Liability Claims

        Halik lodges a claim against Sergeant Brown for failure to train and/or supervise “his

 employees.” (Compl. ¶ 55.) However, “[i]n order to establish a § 1983 claim against a

 supervisor for the unconstitutional acts of his subordinates, a plaintiff must first show the

 supervisor’s subordinates violated the constitution.” Serna v. Colo. Dep’t of Corr., 455 F.3d

 1146, 1151 (10th Cir. 2006). Here, the Complaint does not plausibly allege any underlying

 constitutional violation occurred at the hands of an individual under Sergeant Brown’s

 supervision. As such, Plaintiff cannot establish supervisory liability under § 1983. See Reeves v.

 Churchich, 484 F.3d 1244, 1261-62 (10th Cir. 2007) (“[B]ecause The Officer did not violate the

 Reeves’ constitutional rights, no supervisory liability attaches to Churchich.”).

 D. Claims against El Paso County

        Finally, Halik claims that El Paso County is liable for the alleged violations of his

 constitutional rights. A county “may be held liable under [§ 1983] if the [county] itself

 ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such


                                                   28
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 29 of 33




 deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell v. N.Y.C. Dep’t of

 Soc. Servs., 436 U.S. 658, 692 (1978)). But, under § 1983, county liability cannot be imposed

 “simply because [the county] employs a person who violated a plaintiff’s federally protected

 rights.” Jenkins v. Woods, 81 F.3d 988, 993 (10th Cir. 1996) (citing Monell, 436 U.S. at 694);

 see Connick, 563 U.S. at 60 (“[U]nder § 1983, local governments are responsible only for their

 own illegal acts.”). Rather, “it is when execution of a government’s policy or custom, whether

 made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

 policy, inflicts the injury that the government as an entity is responsible under § 1983.”

 Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013) (quoting

 Monell, 436 U.S. at 694).

        To establish county liability under § 1983, a plaintiff must show: (1) “the existence of a

 municipal policy or custom;” and (2) “that there is a direct causal link between the policy or

 custom and the injury alleged.” Jenkins, 81 F.3d at 993 (citing City of Canton v. Harris, 489

 U.S. 378, 385 (1989)). A “policy or custom” can take the form of “(1) a formal regulation or

 policy statement; (2) an informal custom amounting to a widespread practice that, although not

 authorized by written law or express municipal policy, is so permanent and well settled as to

 constitute a custom or usage with the force of law; (3) the decisions of employees with final

 policymaking authority; (4) the ratification by such final policymakers of the decisions—and the

 basis for them—of subordinates to whom authority was delegated subject to these policymakers’

 review and approval; or (5) the failure to adequately train or supervise employees, so long as that

 failure results from deliberate indifference to the injuries that may be caused.” Bryson v. City of

 Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (quoting Brammer-Hoelter v. Twin Peaks Charter


                                                  29
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 30 of 33




 Acad., 602 F.3d 1175, 1189-90 (10th Cir. 2010)) (internal quotation marks omitted). Causation

 is established, if the challenged policy or practice is shown to be “closely related to the violation

 of the plaintiff’s federally protected right.” Schneider, 717 F.3d at 770. “This requirement is

 satisfied if the plaintiff shows that the [local government] was the ‘moving force’ behind the

 injury alleged.” Id. (quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997)).

         Here, the Complaint does not allege any custom, policy, or practice that was the “moving

 force” behind the alleged deprivation of Plaintiff’s constitutional rights. Indeed, Plaintiff alleges

 that Defendants’ actions were in direct contravention of “numerous [EPSO] policies and laws.”

 (Compl. ¶ 26.) Nor does Plaintiff identify any decision made by an individual who held final

 policymaking authority, or the ratification of subordinates’ decisions by such an individual.

 Rather, the sole theory of § 1983 liability advanced by Halik is that El Paso County “failed to

 train and supervise” certain of its employees. (Compl. ¶ 55.)

         1. Failure to Train

         “In limited circumstances, a local government’s decision not to train certain employees

 about their legal duty to avoid violating citizens’ rights may rise to the level of an official

 government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

 However, a county’s § 1983 liability “is at its most tenuous where a claim turns on a failure to

 train.” Id. (citing Oklahoma City v. Tuttle, 471 U.S. 808, 822-823 (1985)). To recover under a

 “failure to train” theory, Plaintiff must show that El Paso County was “deliberately indifferent”

 to the need for more or better training, such that the “failure to train reflects a ‘deliberate’ or

 ‘conscious’ choice.” City of Canton v. Harris, 489 U.S. 378, 389 (1989). In other words,

 Plaintiff must show that El Paso County had “actual or constructive notice that its action or


                                                    30
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 31 of 33




 failure to act [was] substantially certain to result in a constitutional violation, and it consciously

 or deliberately cho[se] to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307

 (10th Cir. 1998) (citation omitted). “To satisfy the stringent deliberate indifference standard, ‘a

 pattern of similar constitutional violations by untrained employees is ‘ordinarily necessary.’”

 Waller v. City & Cty. of Denver, 932 F.3d 1277, 1285 (10th Cir. 2019) (quoting Connick, 563

 U.S. at 62) (alterations omitted). Only in a “narrow range of circumstances” will deliberate

 indifference be found “without proof of a pre-existing pattern of violations.” Id. at 1287-88

 (quoting Connick, 563 U.S. at 63-64).

         Here, the Complaint does not allege any “pre-existing pattern of violations.” Nor does

 the Complaint allege that El Paso County failed to train Sergeant Brown, or any other EPSO

 official, on the appropriate use of force. Indeed, Sergeant Brown is alleged to have

 “intentionally violated numerous policies and laws” in his pursuit of Plaintiff. (Compl. ¶ 26.)

 As such, the allegations suggest a “conscious decision” by Sergeant Brown to use excessive

 force, which “does not present a ‘difficult choice’ that further training would prevent.” See

 Waller, 932 F.3d at 1288. Accordingly, Plaintiff has failed to state a failure-to-train theory of

 county liability.

         2. Failure to Supervise

         In the Complaint, Plaintiff also asserts a failure-to-supervise theory of liability against El

 Paso County. (Compl. ¶ 55.) Plaintiff alleges, specifically, that “no reports were generated in

 order to review and evaluate the pursuit, its unlawful tactics, or use of force,” and that “no

 disciplinary or corrective action has been taken against Defendant Brown or any of the other

 Deputies involved in the pursuit or subsequent unlawful activities.” (Id. at ¶¶ 42-43.) However,


                                                   31
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 32 of 33




 the Complaint alleges no facts from which to discern any specific supervisory deficiencies with

 respect to EPSO employees, or how Sergeant Brown’s supervision was inadequate, or how his

 purportedly inadequate supervision caused Plaintiff’s injury. Without such allegations, Plaintiff

 cannot proceed on this theory of §1983 liability, either. See Waller, 932 F.3d at 1289 (finding

 that a plaintiff failed to allege a failure-to-supervise theory of municipal liability, where the

 complaint merely “allege[d] in conclusory fashion that Denver knew or should have known that

 its employees were inadequately supervised”).

        Accordingly, it is

        ORDERED that “Defendants’ Motion to Dismiss Complaint (ECF No. 1) Pursuant to

 Fed. R. Civ. P. 12(b)(1), 12(b)(4), 12(b)(5) and 12(b)(6)” (Doc. No. 11) is GRANTED, in part,

 and DENIED, in part. Specifically, Plaintiff’s claims against Defendants Brown, Carey, David,

 and Elder, in their official capacities, are DISMISSED as redundant of the claims against El

 Paso County. Plaintiff’s claims against Defendants Carey and David, in their individual

 capacities, are DISMISSED for failure to state a claim. Plaintiff’s claims against El Paso

 County are also DISMISSED for failure to state a claim. Plaintiff’s claims against Defendant

 Brown, in his individual capacity, for excessive force under the Fourth Amendment, and for

 substantive due process under the Fourteenth Amendment, PROCEED. Plaintiff’s remaining

 claims against Defendant Brown, in his individual capacity, are DISMISSED for failure to state

 a claim. The motion is DENIED in all other respects. Defendants Carey, David, Elder, and

 El Paso County are hereby DISMISSED from this lawsuit. The case proceeds against




                                                   32
Case 1:19-cv-02354-KMT Document 26 Filed 09/30/20 USDC Colorado Page 33 of 33




 Defendant Brown alone, solely on Plaintiff’s Fourth Amendment excessive force and Fourteenth

 Amendment substantive due process claims.

        This 30th day of September, 2020.




                                              33
